United States Court of Appeals
                      For the First Circuit




No. 07-2631

                    UNITED STATES OF AMERICA,

                      Petitioner, Appellant,

                                v.

                  TEXTRON INC. AND SUBSIDIARIES,

                      Respondent, Appellee.



                           ERRATA SHEET


     The opinion of this Court issued on August 13, 2009, is
amended as follows:

     On the cover sheet, replace "Respondent, Appellant." with
"Respondent, Appellee."

     On page 31, line 25, change "The Majority's Announces" to "The
Majority Announces"